Citation Nr: 1633429	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-12 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1959 to May 1962 and active service in the U.S. Air Force from March 1963 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, granted service connection for a cervical spine disability and assigned an initial 10 percent rating effective April 29, 2008.  During the pendency of the appeal, the claims file was transferred to the RO in Atlanta, Georgia.

The appeal for an initial rating higher than 10 percent for a cervical spine disability was ultimately denied in an October 2015 Board decision.  However, the Veteran also raised a TDIU claim in May 2015, which became part and parcel of the increased rating claim for his cervical spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board took jurisdiction of the TDIU claim and denied that as well.

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand (JMPR) filed by the parties, the Court remanded the TDIU issue back to the Board in June 2016 for action consistent with the terms of the JMPR.  Specifically, the JMPR first found that the Board incorrectly determined a March 2009 VA opinion to be speculative, as the opinion also included a statement from the examiner that, in his opinion, the Veteran would not be able to function in his usual occupation due to his mental health status.  The JMPR also found that the Board did not address a July 2015 opinion which found that the Veteran would have difficulty with performing either sedentary or physical activity of employment.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to February 13, 2015, functional impairment from the Veteran's service-connected disabilities did not preclude him from obtaining or maintaining substantially gainful employment; from that date, functional impairment was sufficient to preclude gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met only from February 13, 2015.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

Because the Veteran's TDIU claim was raised as part and parcel of his appeal for a higher initial rating for his cervical spine, the period on appeal for the TDIU is the same as that of the cervical spine claim, i.e., from April 29, 2008.  Rice at 454-55.

From April 29, 2008, the Veteran has been service-connected for posttraumatic stress disorder (PTSD, 50 percent); prostatitis (20 percent prior to July 1, 2013, and 40 percent thereafter); tinnitus (10 percent); cervical spine strain and degenerative disc disease (10 percent); bilateral hearing loss (0 percent), residuals of a hernioplasty (0 percent), epididymitis (0 percent), and bronchitis (0 percent).  From April 17, 2014, he was also service-connected for ischemic heart disease (30 percent).  From February 13, 2015, he was also service-connected for right upper extremity peripheral neuropathy (20 percent) and left upper extremity peripheral neuropathy (20 percent).  In sum, prior to July 1, 2013, his combined rating was 70 percent.  From July 1, 2013, to February 12, 2015, his combined rating was 80 percent.  From February 13, 2015, his combined rating is 90 percent.  Therefore, he meets the schedular rating criteria for a TDIU throughout the appeal period.

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's service personnel records indicate the Veteran managed personnel and administrative actions, established internal controls, and worked on special projects.  At one point, he was responsible for the overall administration of the Munitions Administration.  In his May 2015 VA Form 21-8940, he reported post-service employment which included microfilm and records management and part-time work as a ranger at a golf course.  VA records from July 2008 show the Veteran reported having a college degree in administrative management.

As to the functional impairment associated with his service-connected disabilities, VA records from August 2008 show the Veteran was able to walk two miles a day.

A March 2009 VA examiner noted that the Veteran was fully retired, so the question of whether or not he could function in his usual occupation was highly speculative, but because of his mental health status, the examiner did not think that he could.  During the examination, the Veteran was confused and preoccupied with matters about theology and God's relationship to human wars.  Notably, the examination did not directly address the Veteran's PTSD.  The examiner did not take a mental health history, conduct a mental status examination, or comment on a psychiatric diagnosis.

In a June 2009 statement, the Veteran reported that, due to neck pain, he could only type on a computer for about 45 minutes to an hour before needing to take a break.

A September 2010 VA examiner commented that the effects of PTSD symptoms on the Veteran's employment included making him hypervigilant, which would cause relationship difficulties and generalized anxiety.  His ability to concentrate was also impaired.

During a July 2013 VA examination, the Veteran reported that overuse of the cervical joint might bring on discomfort.  There was no functional impairment associated with prostatitis.

A July 2014 VA examiner stated that there was no functional impairment from the Veteran's heart condition, and that his metabolic equivalent of task (METs) score was consistent with being able to walk a flight of stairs, golf, use a push mower, or perform heavy yard work such as digging.  There was no functional impairment associated with the Veteran's scars.  The examiner also noted that while the Veteran had trouble concentrating, slow processing speed, and mild occasional confusion, these symptoms were likely deficits related to aging and multiple transient ischemic attacks (TIAs), and that he did not currently meet the criteria for PTSD, suggesting that the condition was quiescent.  

During a February 2015 VA examination, the Veteran reported previously working as a typist.  His head position while typing caused discomfort, and the examiner stated that his cervical spine condition would preclude him from working at jobs that required him to hold his head in a specific position for prolonged periods.  VA records also dated February 2015 reflect that the Veteran recently ran a marathon.

A June 2015 disability benefits questionnaire (DBQ) completed by a private physician noted that the Veteran's upper extremity neuropathy results in typing impairment. 

In June 2015 VA records and a July 2015 statement, the Veteran indicated that his sleep and memory problems affected his employability.  He reported that he quit a part-time volunteer job with Veterans of Foreign Wars of the United States (VFW), as the demands from veterans were impacting his family life and having a negative impact on him.  He continued to do referrals to a Georgia state representative's office.  

A July 2015 DBQ from a psychiatrist stated that the Veteran would have difficulty performing either sedentary or physical activity of employment due to psychiatric symptoms, including irritability, nightmares, and flashbacks.

In an April 2016 statement, the Veteran's wife reported that he was forgetful, could not hear well, could not type (or was only able to use one finger), and had problems with driving.

Based on this evidence, the Board finds that a TDIU is not warranted prior to February 13, 2015, as the overall weight of the evidence is against a finding that the Veteran's service-connected disabilities precluded him from gainful employment during that period.  There is no indication of any functional impairment from the Veteran's prostatitis, ischemic heart disease, tinnitus, hearing loss, hernioplasty, epididymitis, or bronchitis during this period.  He reported being able to walk two miles a day in August 2008.  In March 2009, he reported being able to walk or stand for 2 hours, and sit without any apparent limit.  His METs level in July 2014 was equivalent to heavy yard work or using a push mower.

His cervical spine condition was the only source of physical limitation during this period.  However, the March 2009 examiner stated his opinion that the Veteran would be able to function in his usual occupation as far as his neck was concerned.  This is consistent with the Veteran's subsequent June 2009 statement, in which he reported being able to type on a computer for up to an hour before needing a break.  The Board finds that level of functional impairment would not significantly impact his abilities to perform the administrative-type duties he performed for many years in the military.

With respect to PTSD, the Board has considered the March 2009 examiner's statement that the Veteran could not function in his usual occupation due to his mental health status.  However, as noted above, this examiner did not conduct a thorough psychiatric examination or render a diagnosis, and the July 2014 VA examiner attributed some of the Veteran's symptoms to nonservice-connected TIAs or aging, rather than PTSD.  Therefore, it is not clear that the "mental health status" evidenced during the March 2009 examination accurately reflected only PTSD symptoms.

In contrast, the September 2010 VA examination included more detailed findings, resulting in the conclusion that the Veteran's PTSD symptoms would affect employment due to relationship difficulties and generalized anxiety.  However, this level of impairment is already contemplated by the assigned 50 percent rating for PTSD, which allows for reduced reliability and productivity, as well as difficulty in establishing and maintaining work relationships.  When combined with the physical impairment from the cervical spine, the Board finds that the overall level of functional impairment from the Veteran's service-connected disabilities would not preclude him from engaging in the administrative work of his prior occupation for the period prior to February 13, 2015.

From that date, however, a TDIU is warranted.  As of that date, the Veteran is also service-connected for bilateral upper extremity neuropathy.  As noted in his February 2015 VA examination and June 2015 DBQ, this neuropathy impaired his ability to type.  The February 2015 VA examination also noted his report that maintaining his head position while typing caused discomfort, and the examiner opined that the cervical spine condition would preclude him from working at jobs that required him to hold is head in a specific position for prolonged periods.  This suggests a greater level of functional impairment from the cervical spine than previously indicated in the March 2009 VA examination or the Veteran's June 2009 statement, which, when combined with his typing impairment and PTSD symptoms, would likely preclude him from finding or maintaining gainful employment in his prior occupation or in another field which he may be suited for.


II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information regarding his TDIU claim in a June 2015 letter, and he has not alleged any notice deficiency during the adjudication of his claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for assessing the functional impact of the Veteran's service-connected disabilities.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.


ORDER

A TDIU is granted from February 13, 2015.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


